FILED
                              NOT FOR PUBLICATION                            SEP 23 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NORBERTO BALLESTEROS FRIAS,                       No. 06-73887

               Petitioner,                        Agency No. A043-807-373

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Norberto Ballesteros Frias, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s order of removal. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. Reviewing de novo, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir.

2004), we deny the petition for review.

      Contrary to his contention, Ballesteros Frias is not eligible to apply for relief

under former section 212(c), because he has not been admitted as a legal

permanent resident. See 8 U.S.C. § 1182(c) (repealed 1996) (providing relief only

to “[a]liens lawfully admitted for permanent residence”); 8 C.F.R. § 1212.3(f)(1)

(“An application for relief under former section 212(c) of the Act shall be denied

if: (1) The alien has not been lawfully admitted for permanent residence.”).

      Ballesteros Frias’ contention that he received insufficient notice regarding

exclusion proceedings fails because he was placed in removal, not exclusion,

proceedings. He fails to establish any prejudice from his treatment as an arriving

alien. See Simeonov, 371 F.3d at 538 (requiring prejudice to prevail on a due

process challenge).

      PETITION FOR REVIEW DENIED.




                                           2                                     06-73887